          Case 2:18-cv-03355-PD Document 101 Filed 12/02/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN J CUNNINGHAM, et al.,                  :
               Plaintiffs,                  :
                                            :
           v.                               :      Civ. No. 18-3355
                                            :
WAWA, INC., et al.,                         :
                      Defendants.           :

                                       ORDER

        AND NOW, this 2nd day of December, 2020, it is hereby ORDERED that the Parties’

Joint Motion for Modification of the Court’s November 18, 2020 Order (Doc. No. 100) is

GRANTED. Simpluris shall issue Notice of the Proposed Settlement on or before December 3,

2020.

                                                      AND IT IS SO ORDERED.

                                                      /s/ Paul S. Diamond
                                                      ________________________
                                                      Diamond, Paul, J.
